   Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 1 of 14 PageID #:1542



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 THERESA THURMAN,

                    Plaintiff,
                                                            No. l:16-cv-10889

                                                             Hon. Charles R. Norgle
 STAVARU ACADEMY, et al.,

                    Defendants.

                                       OPINION AND ORDER

        This action is an employment dispute claiming violations of the Fair Labor Standards Act,

29 U.S.C. 201 et seq.    ("FLSA"); Illinois Minimum Wage Law,820ILCS 1l5ll           et seq.   ("IMWL");

Illinois Wage Payment and Collection Act, 820 ILCS       ll5ll   et seq.   ("IWPCA"). Before the Court

are the parties' cross-motions    for summary judgment. Plaintiff   s   motion for summary judgment is

denied in part and granted in part. Defendants motion for summary judgment is denied.

                                         I.   BACKGROUND

        Plaintiff Theresa Thurman ("Plaintiff') is a mother of ten children, some of whom,

beginning in2012, participated in Defendants' soccer training academy. During the relevant time,

Defendant Stavaru Academy was an unincorporated entity, which trained youth soccer players in

Naperville and Plainfield, Illinois; Defendant Stavaru Soccer Academy LLC provided similar

youth soccer training and was created in August 2015; Defendant Ciprian Stavaru is the soccer

coach who organized and created the unincorporated Stavaru Academy and Stavaru Soccer

Academy LLC; Silviya Stavaru is Ciprian Stavaru's wife (referred to collectively as "Defendants"

or individually).
     Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 2 of 14 PageID #:1543



         As   a   threshold matter, when parties seek summary judgment they must comply with Local

Rule 56.1, which requires the parties to include with their motion, "a statement of material facts

as   to which...party contends there is no genuine issue and that entitle the...party to a judgment         as


a matter   of law." LR    56. 1 (a)(3   ). If the moving party fails to comply with the rule, the motion can

be denied without further consideration. Id. On the other hand,             if   the responding party fails to

comply, its additional facts may be ignored, and the properly supported facts asserted in the

moving party's submission are deemed admitted. LR 56.1(b)(3XC). Litigants must strictly comply

with LR 56.1, and district courts do not abuse their discretion when they disregard facts presented

in a noncompliant manner. Cracco v. Vitran Exp.. Inc., 559 F.3d 625,632 (7th Cir.2009). "The

court is not required to scour the record for evidence that supports a party's case if the party fails

to point it out; that is the counsel's job." Dominguez v. Ouigley's Irish Pub. Inc., 790 F. Supp. 2d

803, 805 (N.D. Ill. 201 I ) (citing F.T.C. v. Bay Area Business Council, Inc., 423 F.3d 627, 633

(7th Cir. 200s)).

         The parties' LR 56.1 submissions present many contested and unsupported facts. Because

of the discrepancies between the asserted facts and the record, and for the reasons explained below,

there are numerous genuine issues of material fact, preventing summary judgment for both

parties-namely on the issue of whether Plaintiff was an employee. After reviewing the LR                 56.1

submissions, the following facts are properly before the Court.

         Plaintiff worked with Stavaru Academy and during this time she performed various tasks

for the Academy's benefit. Plaintiffs tasks included: organizing tryouts, scheduling practice

facilities, ordering clothing and uniforms, conducting interviews for new-hire coaches, reconciling

parents' complaints, building a website, attending league meetings, and maintaining liability

waivers. At no point, while Plaintiff was engaged in these tasks did she: sign an employment
   Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 3 of 14 PageID #:1544



agreement with Stavaru Academy; receive compensation in the form of wages; or submit time

cards.

         Although Plaintiff and Defendants did not sign a wage compensation agreement, there was

an oral agreement between the parties in which Plaintiff would receive payment for recruiting

youth players to the Academy. Ciprian Stavaru agreed to pay Plaintiff twenty-five dollars for every

player she recruited into the soccer academy. In total, Plaintiff was paid $11,000 in recruitment

commissions. In July 20i5, Plaintiff decided to part ways with Defendants.


                                        II.    ANALYSIS
A. Standard of Review
         "Summary judgment is appropriate when 'the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter       of law."'

Northfield Ins. Co. v. City of Waukegan, 701 F.3d 1124,     ll28 (7th Cir.2012) (quoting   Fed. R.

Civ. P. 56(a)); see also Celotex Corp. v. Catrett, 477 U.S. 317,322 (1986). "A genuine issue of

material fact exists when the evidence is such that a reasonable jury could retum a verdict for the

nonmoving party;' Wells v. Coker,707 F.3d 756,760 (7th Cir. 2013) (internal quotation marks

and citation omitted). "On summary judgment a court may not make credibility determinations,

weigh the evidence, or decide which inferences to draw from the facts; these are jobs for         a


factfinder." Payne v. Pauley,337 F.3d767,770 (7th Cir. 2003) (citing Anderson v. Liberty Lobby.

Inc.,477 U.5.242,255 (1986)). The court must view "the record in the light most favorable to

the nonmovant and [avoid] the temptation to decide which party's version of the facts is more

likely true." Id. The same standard applies to cross-motions for summary judgment. See. e.g.,Int'l

Bd. Of Elec. Workers. Local 176 v. Balmoral Racine Club" Inc.,293F.3d402,404 (7th Cir. 2002).
     Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 4 of 14 PageID #:1545



'oEach motion is to be evaluated independently, and denial of one does not necessitate the grant                     of
the other." Dominguez v. Quigle),'s Irish Pub. Inc.,790F. Supp. 2d 803, 810 (N.D. Ill. 2011).

B.   Defendants' Motion for Summary Judgment

              1.   Fair Labor and Standards Act and Illinois Minimum Wage Lawr

         Plaintiff brings two claims under the FLSA, the first for overtime wages and the second for

minimum wages. Plaintiff also brings a claim under the ILMW, for minimum wages. Defendants

seek summary judgment on these claims. For the FLSA to apply, the onus is on Plaintiff to show

either (1) Stavaru Academy is a covered enterprise, or (2) she, as an individual, was engaged in

interstate commerce as an employee of Stavaru Academy (individual coverage). See 29 U.S.C. $$

206(a),207(a).

         Defendants' arguments provide several grounds that create issues of material fact regarding

whether the FLSA is applicable in this case. According to Defendants, "[Plaintiffl organized team

schedules, coordinated conferences and meetings                   with coaches, attended league meetings,

maintained liability waivers and medical information, responded to parent inquires, maintained

player cards for team members, and was involved in selecting and ordering uniforms." Def.'s Mot.

Summ. J. 4. Defendants, however, argue that PlaintifPs undertakings did not amount to an

employment relationship. Id. at 6. Defendants also argue in the altemative that Plaintiff was an

owner in the academy, which exempts her from coverage under the statute. Id. at 8; see also 29

C.F.R. 541.101 ("The term employee employed in a bona.fide executive capacity in section

l3(a)(l ) of the IFLSA] also includes any employee who owns at least a bona fide 2O-percent equity

interest in the enterprise in which the employee is employed, regardless of whether the business is



' "[B]ecause the IMWL parallels the FLSA," courts generally use the same analysis to decide FLSA and IMWL
claims. See Villareal v. El Chile, Inc., 776 F.Supp.2d 778,784 (N.D. Ill. 201 l); see also Ill. Admin. Code tit. 56, pt.
21O.2lO (2009) (FLSA regulations are to be used as guidance in interpreting the IMWL). For expediency, the Court
refers to the two statutes collectively throughout this opinion.
   Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 5 of 14 PageID #:1546




a corporate or other type of organization, and who is actively engaged in its management.").

Finally, Defendants argue, again in the alternative, that Plaintiff was either a volunteer or an

independent contractor during the period she was involved with the academy.

       Nonetheless, the record is rife with issues of material fact precluding summary judgement.

See Nassis   v. LaSalle Exec. Search. Inc., No. l6 C 9445,2018 WL 2009502, at *5 Q.{.D. Ill. Apr.

30,2018) (stating even though questions on the status of an employer-employee relations            are

matters of law, disputes over material facts may preclude summary judgment) (citations omitted).

According to both parties, an agreement wherein that Plaintiff would be paid on a commissions

basis by the Defendants for recruiting athletes. Def.'s   LR 56.1 fl 119. Neither party disputes that

Plaintiff received compensation. Id. The discrepancy here, which is not substantiated by the record,

is the extent to which the implied agreement operated as an employment agreement.                  See


Mclnerney_v. Charter Golf. Inc., 176   lll. 2d 482, 487 (1997)    (stating that under Illinois law an

employment agreement can be expressed or implied and is governed by contract law). Defendants

cite to a Department of Labor white sheet to show the "FLSA permits an individual who volunteers

to perform services to not be classified as an employee so long he or she receives no compensation

[for] such services and does not contemplate receipt of compensation." Def.'s Mot.      Summ . J.    7.


(citation omitted). Yet, Defendants admit Plaintiff did receive compensation when she recruited

players for the academy. Def.'s LR 56.1   11   119.

       Moreover, Defendants' argument that Plaintiff was an owner of the soccer academy raises

factual questions as to whether Plaintiff did contemplate receiving compensation. For example,

Plaintiff stated, "I also thought I was owner of the club too. He's like, the owner, 50/50. He said

owners, he said 50/50," and "We had thousands of conversations where yes. On a daily           -   like

every time he saw me: 50/50." Def.'s Reply LR 56.1 lffl 107-08; Pl. LR 56.1, Ex. 3, Tr. 53:l-4,9-
   Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 6 of 14 PageID #:1547



13. Plaintiff also stated, "The way   I understood it was that we were 50/50 partners." Id. at !i 109;

Pl. LR 56.1, Ex. 3, Tr. 90:10- I 1 . Generally, partnerships are entered into with the motive of making

money. 805 ILCS 2061101(f) (A partnership is defined as "an association of two or more persons

to carry on as co-owners a business for profit.") (emphasis added). Therefore, when considering

Plaintiffs   statements and Defendants'argument (i.e., Plaintiff was a co-owner)      it is conceivable

Plaintiff contemplated getting paid at some point for her work with the soccer academy.

         Even though Defendants now argue, post hoc, that Plaintiff was an owner during the

relevant period, the record does not indicate that during this time there was "a meeting of the minds

of the parties to create partnership." Malone), v. Pihera,2l5lll. App. 3d 30,43,573 N.E.2d 7379,

1388 (1991). That said, without facts demonstrating Defendant Cipiran's intention, Plaintiffs

belief that she was a fifty-fifty partner is insufficient to show a partnership existed. See id. ("The

intention of one party cannot create a partnership.").

         Next, Plaintiff argues that she was not a volunteer and should be classified as an employee.

Plaintiff further argues that she was employed by Defendants    as a   "club administrator" and played

an integral role while working for the Academy. Pl. Opp'n. Def.'s Mot. Summ. J. 2. Defendants

admit Plaintiff performed various tasks for the soccer academy (as discussed above), but deny she

completed them as an employee or in exchange for compensation. Def.'s Mot. Summ. J. 4. Rather,

Defendants assert Plaintiff completed the same type of tasks performed by millions of volunteer

parents across the country-even though at the same time, Defendants concede "[Plaintif!] may

have been more active than other team managers." Id.

         Under the FLSA, an "employee" is defined as "any individual employed by an employer."

29 U.S.C. $ 203(eX1). To "employ" is defined as to "suffer or permit to work." Id. $ 203(9). Courts

assess   the "economic realities" when distinguishing employees from volunteers. See Okoro v.
      Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 7 of 14 PageID #:1548



Pyramid 4 Aegis, No.       ll C267,2012WL        1410025, at *6 (E.D. Wis. Apr.23,2012) (citing

Laurrtzen,835 F.2d at 1534); Skokie Maid,2013 WL 3506149, at *6. The test analyzes whether

individuals are "actually dependent upon the business to which they render service." Int'l

Detective, 819 F.Supp.2d at749 (intemal quotation marks and citation omitted). The relevant

factors are: (1) the nature and degree of the alleged employer's control of the manner in which the

work is to be performed; (2) the alleged employee's opportunity for profit or loss depending upon

his or her managerial skill; (3) the alleged employee's own investment in equipment or materials

required for the work or his or her employment of workers; (4) whether the service rendered

requires a special skill; (5) the degree of permanency and duration of the working relationship; and

(6) the extent to which the services rendered are an "integral part" of the alleged employer's

business. Skokie Maid,2013      WL 3506149, at*6-7 (quoting Latxitzen,835 F.2d at 1534-35). No

single factor is dispositive. Id. at*6; Perez v. Super Maid. LLC, 55 F. Supp. 3d 1065, 1076 (N.D.

ilI.2014).

          Addressing the control and supervision factor, the record shows that Defendants did

manage Plaintiffs work through a series of requests.Sgg, e.g., Pl. LR 56.1,E.x.2, Pl. Dep. Tr.

("P1. Tr.") 58:12-18 (asking to meet about registration projections);83:3-9 (asking to organize

tryouts); 100:16-25 (asking to reserve soccer fields); 147:5-20 (asking to supervise coaches);

1   48: I - 1 1 (asking to supervise Coach Rene). However,   it is unclear whether Plaintiff was required

to comply or if she willingly volunteered; therefore, this factor is unsettled.

          Generally, with regard to an individual's opportunity for profit or loss depending upon her

managerial skill, courts classify individuals as independent contractors, as opposed to employees,

when the individuals receive payment through commissions. See Strom v. Strom Closures. Inc.,

No. 06 C 7051,2008 WL 4852998, at *5 (N.D. Ill. Nov. 7,2008) (holding that this factor tilted
   Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 8 of 14 PageID #:1549



toward independent contractor status when the worker was paid commissions, giving the worker

the potential to earn more than a weekly salary). But, again, the record is unclear as to whether

Plaintiff maintained "managerial discretion" to adjust her hours spent recruiting players or when

she was completing many of the aforementioned tasks. See Perez, 55 F. Supp.3d at 1077           .




       Plaintiff used her personal computer and phone to do several tasks for the academy. Pl. Tr.

180:7-20. She also worked out of her home at times. Pl. Dep. 8l:21-24;82:1-5. Plaintiff used her

own money to pay for smaller expenses such as copies of fliers made at FedEx. Pl. Dep. 82 l-24.

However, the parties have not indicated either way if Plaintiff   s use   of her personal items and funds

should be considered "large expenditures," which would favor a status other than employee. See

Perez, 55. F. Supp. 3d at 1077.

       The facts presented by the parties for the remaining factors have either been cursorily

established, disputed, or contradicted-sometimes by the same party.Sgg, e.g., Pl. Opp'n Def.'s

Mot. Summ. J.17; Pl. LR 56.1 fl 85 (worked for Defendants for over five years); Pl. Reply Def.'s

Opp'n Mot. Summ. J. 12 (worked for Defendants for three years); Def.'s Reply Mot. Summ. J. 2

(highlighting Plaintiffs inconsistencies in years worked); Def.'s LR 56.1 Resp. Pl. Additional

Facts '!1fl 85-86 (denying Plaintiff worked for five years and was an integral part of Defendants

operation); Pl. LR 56.1 flfl 30, 61, 86 (identifying deposition testimony from individuals claiming

Plaintiff had an integral role); Def.'s Resp. LR 56.1 fl 16 (denying Plaintiff had an integral role).

       In short, as the current record stands, the Court is unable to conclude as a matter of law

which position,   if   any, Plaintiff held with Defendants. Defendants have failed to establish that

Plaintiff was not employed, in an exempt position, or otherwise disqualified from the protections

offered by the FLSA. Therefore, Defendants' motion for summary judgment on Plaintiff s claims

under the FLSA and      IMWL is denied.
   Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 9 of 14 PageID #:1550




           2. Illinois Wage Payment          and Collection Act

       Defendants seek summary judgment on           Plaintifls IWPCA claim. Under the IWPCA,         a


Plaintiff can recover all unpaid wages plus monthly accruing statutory damages. See 820 ILCS

115114. The statute, however, does        not create a standalone cause of action; rather, it permits

employees to collect compensation owed "pursuant to an employment contract or agreement." 820

ICS   115/3. Thus, there must be a separate contract or agreement that forms the basis of an

IWPCA unpaid wages claim.        See   Nat'l Metalcrafters v. McNeil,784F.2dgl7,824 (7th Cir. 1986)

("The only thing the state law at issue in this case requires is that the employer honor his

contract."). "Illinois courts have interpreted the term 'agreement' to be broader than a contract and

to require only a manifestation of mutual assent." Enger v. Chi. Caniage Cab Co., 77 F.Supp.3d

712,716 (N.D. Ill. 2014) (citations omitted).

       "To state   a   claim under the [WPCA], a plaintiff must plead that   (l)   he had an employment

agreement with the employer that required the payment of wages or final compensation and (2)

that the defendants were employers under the       [WPCA]." Watts v. ADDO Mgmt.. L.L.C.,2018
IL App (lst) 170201,n74,97 N.E.3d 75, 80 (citations omitted). As addressed above, it is unclear

from the record whether an employment agreement existed between the parties. For that reason,

the Court denies summary judgment on this claim because there is a genuine issue of material fact

regarding whether an employment agreement existed between the parties.

           3.   Unjust Enrichment

       The Court denies Defendants' motion for summary judgment on Plaintiffs unjust

enrichment claim. An "unjust enrichment claim . . . will stand or fall with the related claim[s]."

Cleary v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 201l). Defendants' sole argument is:

"Because [Plaintiffls] employment claims fail, so must her unjust enrichment claim." Defs.' Mot.
   Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 10 of 14 PageID #:1551




Summ. J. 15. As explained above, Plaintifls employment claims survive Defendants'motion for

summary judgment. Accordingly, this issue, along with all of Plaintiff s claims, will be resolved

at trial.

     C.     Plaintiff   s   Motion for Summary Judgment

            Plaintiff seeks summary judgement on Defendants' affirmative defenses of exemption,

ownership, lack of commerce, res judicata, statute of limitations, waiver, and equitable estoppel.

            Addressing the affirmative defense of exemption, Defendants argue Plaintiff failed to

provide any undisputed facts in support, and Plaintiff was exempt because she was a volunteer,

part owner of the Academy, or an independent contractor. Def.'s Opp'n Mot. Summ. J. 5. Plaintiff

asserts     "it is undisputed that Plaintiff did not receive minimum payments under [the] FLSA    and

IMWL," citing to29 C.F.R.641.600(a). Pl. Mot. Summ. J.2. Therefore, Plaintiffs argument

follows, because Defendants allegedly failed to pay the minimum salary of $455 per week,

pursuant to the federal regulation, Defendants cannot "prove" Plaintiff was exempt under the

FLSA.

            Neither the record nor the pleadings establish Plaintiff was ever an employee of

Defendants, the pivotal question in this lawsuit. Plaintiff s argument that she was not paid $455 a

week requires the Court to accept, at a minimum, the assumption that Plaintiff was an employee.

It is insufficient to rely on the    absence   of an employment benefit-that is, receiving a minimum

wage to establish Plaintiff was employed, and therefore not exempt. As it stands now, Plaintiffls

argument fails as a matter          of law   because   it assumes Plaintiff was an employee   and uses

controverted evidence for support.

            Plaintiff seeks summary judgment on the affirmative defense of ownership. Defendants

argue they have established that there remains a dispute over the material facts regarding this issue.



                                                       t0
  Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 11 of 14 PageID #:1552



Specifically, Defendants cite Plaintiff    s   own statements, 'oBut I was also owner   -   but I also thought

I was owner of the club too," and "The way I understood it was that [we] were 50/50 partners," to

bolster their position. Def.'s Opp'n Mot. Summ. J. 6. The Court finds these statements create a

genuine issue      of material fact preventing     summary judgment. Accordingly, the Court denies

Plaintiff s motion regarding this affirmative defense.

         Plaintiff seeks summary judgment on the affirmative defense of interstate commerce.

Defendants' affirmative defense regarding interstate commerce states: "Defendants state they were

not engaged in interstate commerce as defined in the FLSA and therefore the FLSA does not

apply." Answer fl 18. The issue of interstate commerce is a necessary element of Plaintifls FLSA

claims, the merits of which are disputed and have already been put at issue through Defendants'

denials of Plaintifls allegations. Therefore, this is not a proper affirmative defense under the

Federal Rules. See Champion Labs.. Inc. v. Cent. Illinois Mfg.       Co.,l57 F. Supp. 3d759,768 (N.D.

Ill. 2016) (stating that affirmative   defenses that dispute the merits at issue are improper under Fed.

R. Civ. P. 8(c)) (citations omitted). Accordingly, the Court strikes Defendants' affirmative defense

of interstate commerce.

         Plaintiff seeks summary judgment on the affirmative defense of        res   judicala. Def.'s Mot.

Summ. J. 17. Plaintiff filed a complaint with the Illinois Department of Labor alleging similar

claims here. An evidentiary hearing was held. Def. LR 56, Ex. 4. Defendants argue that Plaintiffls

claims   in this dispute are precluded under the doctrine of           res judicata because they were

adjudicated in the by the IDL. This argument carries little water. Illinois Department of Labor

proceedings under the Illinois Wage Payment and Collection Act are not judicial in nature and

have no res   judicata effect. Amoroso v. Crescent Private Capital. L.P., No. 02 C 1453,2002WL

1838161, at   *l   (N.D. Ill. Aug. 12,2002) (citing Rekhi v. Wildwood Enterprises. Inc., 579 N.E.2d



                                                      11
  Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 12 of 14 PageID #:1553



1189, 1192 (Ill. App. Ct. 1991). Accordingly, the Court grants summary judgment in favor of

Plaintiff regarding Defendants' affirmative defense of    res   judicata.

       Plaintiff seeks summary judgment on the affirmative defense of statute of limitations.

Defendants do not argue that the relevant statutes of limitations preclude Plaintiff s claims under

the FLSA and IMWL. Rather, Defendants assert that Plaintiff s damages under the respective

statutes should be limited to November 28,2014, for recovery under the FLSA, and November 28,

2013 for recovery under the IMWL. Plaintiff states that she, along with her counsel at the time,

requested clarification on her relationship      with the Academy, and that no clarification was

provided by Defendants regarding her status with the Academy. Moreover, Plaintiff claims that

she was misled by Defendants about their ability to pay her, and that she would be paid more          if
she could defer taking payment. The Court finds there is a genuine issue of material fact pertaining

to when Plaintiff s alleged harm occurred, and whether Defendants deterred Plaintiff from seeking

recourse. Accordingly, the Court denies     Plaintiff s motion for summary judgment on Defendants'

affirmative defense of statute of limitations.

       Plaintiff seeks summary judgment on the affirmative defense of waiver. Defendants argue

that Plaintiff waived her unjust enrichment claim, but do not argue she waived the remaining

claims or relief sought. Def.'s Opp'n Mot. Summ. J.14. Defendants rely on Hill v. Cowan, 781

N.E.2d 1065   (lll.   2002) (a criminal case involving the waiver constitutional rights in light of a

guilty plea) and Vaughn v. Speaker, 533 N.E.2d 885              (lll.   1988) (distinguishing waiver and

equitable estoppel)     to   support their argument that once Plaintiff refused her recruitment

commission she was no longer entitled to compensation. Id. Plaintiff argues that the affirmative

defense should not apply to the FLSA and the      IMWA claims. The Court agrees, Plaintiff s rights

under the respective federal and state statutes cannot be waived. See Barrentine v. Arkansas-Best



                                                   12
  Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 13 of 14 PageID #:1554



Freisht S),s." Inc.,450 U.S. 728,740, (1981); Lewis v. Giordano's Enterprises. Inc.,397Ill. App.

3d 581,582,921 N.E.2d 740,741 (2009). Accordingly, the Court grants summary judgment in

Plaintiff s favor regarding waiver of the FLSA and IMWL claims.

       Plaintiff seeks summary judgment on the affirmative defense of equitable estoppel.

Defendants cite to a Middle District of Florida district court case, McGlothan v. Walmart Stores.

Inc., 2006 WL 1679592, at *2 (M.D. Fla. 2006), to support the argument that equitable estoppel

can be a recognized affirmative defense against an FLSA claim. The court in McGlothan, which

dealt with a Rule 12(f) motion to strike, held that in circumstance when an "employee affirmatively

misleads the employer regarding the number of hours worked and the employer had no knowledge

of the employee's actual hours," a valid affirmative defense of estoppel to an FLSA claim can be

pleaded. Id. Here, Defendants claim Plaintiff remained silent. Def.'s Opp'n Mot. Summ. J. 15.

But, Defendants do not argue, nor have they pleaded that Plaintiff affirmatively misled them;

therefore, the exception to the general rule does not apply and Defendants' affirmative defense

fails. See North v. Bd. of Trustees of IL State Univ.,676F. Srpp. 2d690,696 (C.D. Ill. 2009)

("[T]he party requesting the estoppel must show that the defendants have engaged in 'affirmative

conduct. . .that was designed to mislead or was unmistakably likely to mislead' a plaintiff into

failing to sue in time."). Accordingly, the Court grants Plaintifls motion to strike Defendants'

affirmative defense of equitable estoppel.




                                                l3
  Case: 1:16-cv-10889 Document #: 58 Filed: 02/26/19 Page 14 of 14 PageID #:1555



                                   III.   CONCLUSION

       For the foregoing reasons, PlaintifPs motion for summary judgment is granted in part and

denied in part, and Defendants' motion for summary judgment is denied.

       IT IS SO ORDERED




                                           CHARLES RONALD N
                                           United States District Court
DATE: February 26,2019




                                              t4
